357 S.E.2d 373 (1987)
320 N.C. 164
CARTWOOD CONSTRUCTION COMPANY, INC., Plaintiff,
v.
WACHOVIA BANK & TRUST COMPANY, N.A., Northwestern Bank, First Financial Savings & Loan Association, Inc., Defendants.
WACHOVIA BANK & TRUST COMPANY, N.A., Defendant and Third Party Plaintiff,
v.
Virgil Reid PATTERSON, d/b/a The Patterson Company, Third Party Defendant.
No. 60A87.
Supreme Court of North Carolina.
July 7, 1987.
Nifong, Ferguson & Sinal by Paul A. Sinal, Winston-Salem, for plaintiff appellee.
Bell, Davis & Pitt, P.A. by William Kearns Davis and Stephen M. Russell, Winston-Salem, for defendant appellant, Wachovia Bank & Trust Company, N.A.
Petree, Stockton & Robinson by W.R. Loftis, Jr. and Penni Pearson Bradshaw, Winston-Salem, for defendant appellant, Northwestern Bank.
PER CURIAM.
Affirmed.
Justice WEBB did not participate in the consideration or decision of this case.